EXHIBIT 10(iii)(g)






COMMERCIAL METALS COMPANY


RESTRICTED STOCK UNIT AWARD AGREEMENT
    


                
(the “Participant”)


has been granted a Restricted Stock Unit Award (the “RSU Award” or the “Award”),
which is described in this Award Agreement (the “Agreement”) in accordance with
Section 3 of the Commercial Metals Company (the “Company”) 2013 Long-Term Equity
Incentive Plan (the “Plan”). The “Date of Grant” is October 24, 2016.


This Agreement is subject to the terms and conditions of the Plan, and the terms
of the Plan shall control in the event any provision of this Agreement is
inconsistent with and not permitted by the provisions of the Plan. The
capitalized terms used but not defined in this Agreement that are defined in the
Plan shall have the meanings assigned to them in the Plan.


1.    Restricted Stock Unit Award. The number of shares of Common Stock that may
be delivered pursuant to this RSU Award is         .


a.    Vesting; Timing of Delivery of Shares.


(i)    Subject to the remainder of this Agreement, provided the Participant is
actively employed by the Company or a Subsidiary on the applicable vesting date,
the RSU Award shall vest in the form of shares of Company Common Stock and
become payable as follows:


(A)    One-third (1/3) of the number of shares of Common Stock subject to the
Award on the Date of Grant shall vest on the first anniversary of the Date of
Grant.


(B)    One-third (1/3) of the number of shares of Common Stock subject to the
Award on the Date of Grant shall vest on the second anniversary of the Date of
Grant.


(C)    The remaining one-third (1/3) of the number of shares of Common Stock
subject to the Award on the Date of Grant shall vest on the third anniversary of
the Date of Grant.


Each of the periods described in clauses (A), (B), and (C) above is a “Vesting
Year.”


(ii)    Upon (A) the Participant’s death; (B) the Participant’s Termination of
Service as a result of Total and Permanent Disability; or (C) the Participant’s
Qualifying Retirement, a pro rata portion of the unvested RSU Award shall
automatically become vested and payable. Such pro-rata portion shall equal the
number of shares of Common Stock that would have become vested pursuant to
Section 1.a.(i) at the end of the then-current Vesting Year multiplied by a
fraction, the numerator of which is the number of days during the then-current
Vesting Year prior to the date of such event, and the denominator of which is
the number of days in the then-current Vesting Year.


1
        

--------------------------------------------------------------------------------

EXHIBIT 10(iii)(g)




(iii)    Notwithstanding Section 1.a.(i), 100% of the as-yet unvested RSU Award
shall automatically become fully vested and payable upon the occurrence of a
Change in Control.


(iv)    Subject to Section 15, in the event of vesting of any shares of Common
Stock subject to this Award following the completion of a Vesting Year or
pursuant to the Participant’s death, Termination of Service due to Total and
Permanent Disability, Termination of Service due to a Qualifying Retirement or a
Change in Control, the Company shall deliver to the Participant (or the
Participant’s personal representative) the number of shares of Common Stock
equal to the number of units of the RSU Award which have become vested as soon
as practical after the applicable vesting date (but in no event later than 60
days following such date).


b.    Forfeiture of RSU Award. Any portion of the RSU Award that does not become
vested and payable in shares of Common Stock in accordance with this Section 1
shall be forfeited on the date of the Participant’s Termination of Service.


2.    Definitions. For purposes of this Agreement, the following terms shall
have the meaning set forth below:


“Qualifying Retirement” means that the Compensation Committee of the Board of
Directors of the Company (“Committee”), in its sole discretion, determines that
the sole reason for the Participant’s Termination of Service is a Qualifying
Retirement. The following thresholds shall act as triggers for an analysis by
the Committee of whether such Termination of Service is a Qualifying Retirement:
(A) Termination of Service solely due to retirement following the attainment of
age sixty-two (62) or permitted early retirement as determined by the Committee;
(B) Termination of Service solely due to retirement following the attainment of
age fifty-five (55) and ten (10) years of employment with the Company or any
Subsidiary; or (C) Termination of Service solely due to retirement following the
attainment of age fifty (50) and fifteen (15) years of employment with the
Company or any Subsidiary, or for other reasons as determined by the Committee.


“Termination of Service” occurs when the Participant ceases to serve as an
employee of the Company or a Subsidiary for any reason.


“Total and Permanent Disability” means a Participant is qualified for long-term
disability benefits under the Company’s or a Subsidiary’s disability plan or
insurance policy; or, if no such plan or policy is then in existence or if the
Participant is not eligible to participate in such plan or policy, that the
Participant, because of a physical or mental condition resulting from bodily
injury, disease, or mental disorder is unable to perform his or her duties of
employment for a period of six (6) continuous months, as determined in good
faith by the Committee, based upon medical reports or other evidence
satisfactory to the Committee.


3.    Restrictions on Award and Rights of a Stockholder. The Participant will
not be treated as a stockholder with respect to any shares of Common Stock
covered by this Agreement until the shares are entered by book entry
registration in the Company’s direct registration services or the issuance of a
certificate or certificates to the Participant for the shares. Subject to the
provisions of the Plan, until the date shares of Common Stock are delivered to
the Participant under this Award (the “Restriction Period”), the Participant
shall not be permitted to sell, transfer, assign, pledge, hypothecate, encumber
or otherwise dispose of any portion of the Award or any shares of Common Stock
that may be delivered under the Award. All of the


2
        

--------------------------------------------------------------------------------

EXHIBIT 10(iii)(g)


rights of the Participant in the Award and the Common Stock issued upon vesting
of the Award are subject to Section 16 of this Agreement.


4.    Book Entry or Certificate Issuance of Shares and Legend. All shares of
Common Stock delivered shall be represented by, at the option of the Company,
either book entry registration in the Company’s direct registration services or
by a certificate. If the Common Stock was not issued in a transaction registered
under the federal and state securities laws, all shares of Common Stock
delivered under the Award that are issued in certificate form shall bear a
restrictive legend and shall be held indefinitely, unless they are subsequently
registered under the federal and state securities laws or the Participant
obtains an opinion of counsel, satisfactory to the Company, that registration is
not required. All shares of Common Stock delivered that are issued in book entry
direct registration services form shall be subject to the same restrictions
described in a restrictive legend.


5.    Specific Performance. The parties acknowledge that remedies at law will be
inadequate remedies for breach of this Agreement and consequently agree that
this Agreement shall be enforceable by specific performance. The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.


6.    Investment Representation. Unless the Common Stock is issued to him in a
transaction registered under federal and state securities laws, the Participant
represents and warrants that all Common Stock which may be acquired hereunder
will be acquired by the Participant for investment purposes for his own account
and not with any intent for resale or distribution in violation of federal or
state securities laws.


7.    Participant’s Acknowledgments. The Participant acknowledges that a copy of
the Plan has been made available for his review by the Company, and represents
that he is familiar with the terms of the Plan, and accepts this Award subject
to all the terms of the Plan. The Participant agrees to accept as binding,
conclusive, and final all decisions or interpretations of the Committee or the
Board, as appropriate, upon any questions arising under the Plan or this
Agreement.


8.    Law Governing; Venue. This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Delaware (excluding any
conflict of laws rule or principle of Delaware law that might refer the
governance, construction, or interpretation of this Agreement to the laws of
another state). Any action or proceeding seeking to enforce any provision of, or
based on any right arising out of, this Agreement shall be brought in the courts
of the State of Texas, County of Dallas, or, if it has or can acquire
jurisdiction, in the United States District Court for the Northern District of
Texas, and each of the parties irrevocably submits to the exclusive jurisdiction
of each such court in any such proceeding, waives any objection it may now or
hereafter have to venue or convenience of forum, agrees that all claims in
respect of the proceedings shall be heard and determined only in any such court
and agrees not to bring any proceeding arising out of or relating to this
Agreement in any other court.


9.     Legal Construction. In the event that any term of this Agreement is held
by a court to be invalid in any respect, the invalid term shall not affect any
other term that is contained in this Agreement and this Agreement shall be
construed in all respects as if the invalid term had never been contained
herein.


10.    Entire Agreement. This Agreement together with the Plan supersede any and
all other prior understandings and agreements, either oral or in writing,
between the parties with respect to the subject matter of this Agreement and
constitute the sole agreements between the parties with respect to the subject
matter.


11.    Parties Bound. The terms that are contained in this Agreement shall apply
to, be binding upon, and inure to the benefit of the parties and their
respective heirs, executors, administrators, legal


3
        

--------------------------------------------------------------------------------

EXHIBIT 10(iii)(g)


representatives, and permitted successors and assigns, subject to the limitation
on assignment set forth in this Agreement.


12.    Amendment. The provisions of this Agreement may be amended or waived only
by the written agreement of the Company and the Participant, and no course of
conduct or failure or delay in enforcing the provisions of this Agreement shall
affect the validity, binding effect or enforceability of this Agreement;
provided, however, that the Company may change or modify the terms of this
Agreement without the Participant’s consent or signature if the Company
determines, in its sole discretion, that such change or modification is
necessary for purposes of compliance with or exemption from the requirements of
Section 409A of the Code or any regulations or other guidance issued thereunder
or as necessary to comply with any other applicable law. Notwithstanding the
preceding sentence, the Company may amend the Plan or revoke the Award to the
extent permitted by the Plan.


13.    Notice. Any notice required or permitted to be delivered hereunder shall
be deemed to be delivered only when actually received by the Company or by the
Participant, as the case may be, at the addresses set forth below, or at such
other addresses as they have theretofore specified by written notice delivered
in accordance herewith:


Notice to the Company shall be addressed and delivered as follows:


Commercial Metals Company
6565 N. MacArthur, Suite 800
Irving, Texas 75039
Attn: Corporate Secretary
Facsimile: (214) 689-4326


Notice to the Participant shall be addressed and delivered as set forth on the
signature page


14.    Withholding Taxes.


a.    The Participant should consult immediately with his own tax advisor
regarding the tax consequences of this Agreement. The Company (or a Subsidiary
that is the Participant’s employer) (for purposes of this Section 14 “Company”
includes any applicable Subsidiary) shall have the right to deduct from all
amounts paid in stock, cash or any other form, any taxes required by law to be
withheld in connection with this Award (the “Required Tax Payments”). The
Company may also require the Participant receiving shares of Common Stock to pay
the Company the Required Tax Payments. Such payments shall be made when
requested by Company and may be required prior to the delivery of any
certificate representing shares of Common Stock.


b.    The Participant may elect to satisfy his or her obligation to advance the
Required Tax Payments by any of the following means: (1) a check or cash payment
to the Company, (2) delivery to the Company (either actual delivery or by
attestation procedures established by the Company) of previously owned whole
shares of Common Stock having an aggregate Fair Market Value, determined as of
the date on which such withholding obligation arises (the “Tax Date”), equal to
the Required Tax Payments, (3) authorizing the Company to withhold whole shares
of Common Stock which would otherwise be issued or transferred to the
Participant having an aggregate Fair Market Value, determined as of the Tax
Date, equal to the Required Tax Payments (the “Share Retention Method”) or (4)
any combination of (1), (2) and (3); provided, however, if the Participant is
subject to Section 16 of the Exchange Act, his withholding obligations under
this Section 14 shall be satisfied by the Share Retention Method, and neither
the Company nor the Committee shall have any discretion to permit the
satisfaction of such withholding obligation by any other means. Shares


4
        

--------------------------------------------------------------------------------

EXHIBIT 10(iii)(g)


of Common Stock to be delivered to the Company or withheld may not have a Fair
Market Value in excess of the minimum amount of the Required Tax Payments. Any
fraction of a share of Common Stock which would be required to satisfy any such
obligation shall be disregarded and the remaining amount due shall be paid in
cash by the Participant. No certificate representing a share of Common Stock
shall be delivered until the Required Tax Payments have been satisfied in full.


15.    Section 409A; Delay of Payment.


a.    It is intended that the payments and benefits provided under this
Agreement will be exempt from the application of the requirements of Section
409A of the Code pursuant to the short-term deferrals exception described in
Treasury Regulation Section 1.409A-1(b)(4). The Agreement shall be interpreted,
construed, administered, and governed in a manner that effects such intent, and
the Company shall not take any action that would be inconsistent with such
intent. Without limiting the foregoing, the payments and benefits provided under
this Agreement may not be deferred, accelerated, extended, paid out or modified
in a manner that would result in the imposition of an additional tax upon the
Participant under Section 409A of the Code.


b.    To the extent (i) any payment to which the Participant becomes entitled
under this Agreement upon the Participant’s “separation from service” (within
the meaning of Section 409A of the Code) constitutes deferred compensation
subject to Section 409A of the Code and (ii) the Participant is deemed at the
time of such separation from service to be a “specified employee” under Section
409A of the Code, then any payment that would be payable under this Agreement
prior to the six-month anniversary of the Participant’s separation from service
shall be delayed until the earlier of (x) the expiration of the six (6) month
period measured from the date of the Participant’s separation from service; and
(y) the date of the Participant’s death following such separation from service.


16.    Forfeiture or Recovery. Notwithstanding anything to the contrary in the
Plan, if the Committee determines, in its sole discretion, that the Participant
has engaged in fraud or misconduct that relates to, in whole or in part, the
need for a required restatement of the Company’s financial statements filed with
the Securities and Exchange Commission, the Committee will review all incentive
compensation awarded to or earned by the Participant, including, without
limitation, any Award under the Plan, with respect to fiscal periods materially
affected by the restatement and may cause to be forfeited any vested or unvested
Awards and may recover from the Participant all incentive compensation to the
extent that the Committee deems appropriate after taking into account the
relevant facts and circumstances. Any recoupment hereunder may be in addition to
any other remedies that may be available to the Company under any other
agreement or applicable law, including disciplinary action up to and including
termination of employment.


17.    Adjustment of Awards. The number of hypothetical shares of Common Stock
subject to the Award shall be subject to adjustment in accordance with the Plan.


18.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.


19.    Waiver. The Participant acknowledges that the waiver by the Company of
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
the Participant or any other Participant.




5
        

--------------------------------------------------------------------------------

EXHIBIT 10(iii)(g)


20.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Participant’s participation in the Plan and on
the Awards, to the extent the Company determines it is necessary or advisable
for legal or administrative reasons, and to require the Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.


* * * * * * * * * * * *




6
        

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been executed by a duly authorized
officer of the Company, and the Participant, to evidence his consent and
approval of all the terms of this Agreement, has duly executed this Agreement,
as of the Date of Grant.




COMPANY:


COMMERCIAL METALS COMPANY


                            


By:
Name:
Title:




PARTICIPANT:






Signature


Name:        
Address:    








7
                                        